DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOO et al. (US 2008/0174268 A1, hereinafter KOO).
As per claim 9, KOO discloses a robot configured to travel autonomously, comprising: 
a sensor unit configured to generate sensing data in accordance with a movement of the robot (See Fig.3, Items#21 and 252 and Par.61, disclose receiving infrared signals from the station and a position detector to determine the position of the robot); 
a driving unit configured to be driven by a battery to move the robot (See Par.36, discloses a moving robot comprising a battery which provides power to the moving mechanism);


As per claim 13, KOO discloses the robot of claim 9 as discussed above, wherein when an obstacle is present on the traveling route, the control unit controls the driving unit so that the robot moves while avoiding the obstacle (See Par.7, discloses a plurality of sensors for detecting obstacles such that the robot can avoid the obstacles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOO in view of KIM et al. (US 2021/0046831 A1, hereinafter KIM).
As per claim 10, KOO discloses the robot of claim 9 as discussed above, however KOO does not disclose wherein when the charging station is included in the preferential stopping area, the traveling route is set to move in one direction from an inlet to an outlet of the charging station.
KIM discloses a robot charging system wherein when the charging station is included in the preferential stopping area, the traveling route is set to move in one direction from an inlet to 
KOO and KIM are analogous art since they both deal with robot charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KOO with that of KIM by using a charging system as that disclosed by DIMKE for the benefit of charging a plurality of robots siumultaneously.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOO in view of KWON (US 9,923,389 B2, hereinafter KWON).
As per claims 11-12, KOO discloses the robot of claim 9 as discussed above, however KOO dos not disclose wherein the control unit stops the moving of the robot when an operation of charging the battery is detected, and the control unit controls and moves the robot along the traveling route when the charging operation is stopped or completed.
KWON discloses a robot charging system wherein the control unit stops the moving of the robot when an operation of charging the battery is detected (See Fig.7, Steps#S750-S760, disclose starting charging and stopping the robot when coupling between the charging pad and the robot is detected), and the control unit controls and moves the robot along the traveling route when the charging operation is stopped or completed (See Fig.7, Step#S790, discloses that after charging is stopped the robot is moved to the predicted position).
KOO and KWON are analogous art since they both deal with robot charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KOO with that of KWON by stopping .
Allowable Subject Matter
Claim 1-8 and 14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859